Dear Mr. Guin:
This office is in receipt of your opinion request, and the same has been assigned to me for research and response.  You raise the following issue for our resolution:
     May an individual concurrently hold full-time state employment and local elective office?
Factually, you state that you are employed with the Louisiana Department of Health and Hospitals on a full-time basis.  You further relate that you have been offered an appointment to fill a vacant position on the Board of Aldermen, the local governing body of the Town of Mooringsport, Louisiana.  You inquire whether you may legally accept the appointment, in light of your present employment.
An appropriate analysis of this issue requires review of the Dual Officeholding and Dual Employment laws of the state, LSA-R.S. 42:61, et. seq.  The prohibitions are contained within LSA-R.S. 42:63; applicable herein is 42:63(D), which provides in part:
     No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  (Emphasis added).
Further reference is made to pertinent sections of LSA-R.S.42:62.  "Employment" is defined therein as:
     . . . any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.  LSA-R.S.  42:62(3).
"Political subdivision" is defined as:
     . . . a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. . . . LSA-R.S. 42:62(9).
"Full-time" is defined as at least seven hours per day of work and at least thirty-five hours per week of work.  LSA-R.S.42:62(4).  "Part-time" means less than the number of hours of work defined as full-time.  LSA-R.S. 42:62(5).
The position of alderman is an elective office in a political subdivision of the state.  You hold full-time employment with a state agency.  Based on LSA-R.S. 42:63(D) quoted above, this office is of the opinion that the law prohibits you from simultaneously holding both positions.  The fact that your appointment to the board of aldermen is prompted by a vacancy and is of a temporary nature does not change the status of the position as local elective office, nor does it change our conclusion.
Should you have other inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0286E